DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/08/2021 has been entered.  
3.	Currently claims 1 and 17 have been amended; claims 4, 5, 13-15, 19 and 20 are canceled. Therefore, claims 1-3, 6-12, 16-18, 21 and 22 are pending in this application.   
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-3, 6-12, 16-18, 21 and 22 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category, for example, a system or a process.

Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering each of claims 1 and 17, the following claimed limitations recite an abstract idea: 
allowing a user to choose a Latin-derived character and see a corresponding Arabic character, a version of the Arabic character corresponding to the Latin-derived character; receive a selection of a Latin-derived letter; display versions of an Arabic letter corresponding to the Latin-derived letter, wherein the versions comprise a version of the letter at the beginning, middle, and end of a word;  allow the user to see: how combinations of Latin-derived letters convert into an Arabic character, or how an Arabic character converts into at least one Latin-derived character; and play a sound associated with the Arabic letter corresponding to the Latin-derived letter.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or teaching.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a processor circuit, a display, a speaker, an input device, a display module, a user interface (Ul) module, which are utilized to perform the functions recited regarding: displaying the interface elements e.g. an image of a circular wheel that involves simulated sides and overlays, including the tabs and cut-out windows); receiving input(s) from a user(e.g. selection of a Latin-derived letter in the first simulated cut-out window via the input device, etc.); generating one or more graphical and/or audio results (e.g. displaying versions of an Arabic letter corresponding to the Latin-derived letter; play a sound associated with the Arabic letter corresponding to the Latin-derived letter), etc.
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing textual and/or graphical data into a memory; displaying a textual and/or graphical data to a user via a conventional output device—such as 
a display interface; receiving one or more inputs from the user via a conventional input device—such as a touchscreen, a keyboard, a mouse; analyzing the received inputs and/or stored data, and thereby providing one or more results to the user via one or more conventional output devices—such as a display, a speaker). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting, per the original disclosure, that the claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes one or more commercially available conventional devices (e.g. a smartphone, a tablet, etc.), which are utilized to translate letters; such as, translating Latin-derived letters in to Arabic letters (e.g. see ¶[0010] to ¶[0012] of the specification). 
In addition, the practice of implementing a conventional computer system for translating letters and/or words based on data stored in the memory/database, etc., is still directed to a well-known, routine and conventional activity in the art (e.g. see, “Automated Online English-Arabic Translator”, Faculty of Engineering & Architecture Electrical & Computer Engineering Department; Hicham Yamout & Karim Kanso; Spring 2006. also see US 2004/0167769).
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth to note that the analysis  above already encompasses each of the current dependent claims (i.e. claims i.e. claims 2-3, 6-12, 16, 18, 21 and 22). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. 
e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 10/08/2021). However, the arguments are not persuasive. Applicant argues,  
Claims 1-12, 16-22 stand rejected under 35 USC§ 101 because the claimed invention is directed to an abstract idea. Applicant respectfully disagrees. However, in order to expedite allowance of the claims, Applicant has amended the independent claims to add in the limitation of a mobile device . . . Claim 1 is a computer-implemented system for converting Latin-derived letters into Arabic letters, and is thus not a mathematical concept, a method of organizing human activity, or a mental process. In addition, Claim 1 recites additional elements that amount to significantly more than an abstract idea . . . Claim 1 covers a practical application of a computer-implemented system for converting Latin-derived letters into Arabic letters . . .
. . . a simulated first side, the simulated first side comprising a first simulated overlay smaller than the primarily circular wheel . . .  wherein the speaker is configured to play a sound associated with the Arabic letter corresponding to the Latin-derived letter. 
The combination of very specific limitations shown in bold above is significant, because, as explained in Mayo v. Prometheus, 566 U.S. 66 (2012), it is very important to evaluate the claim as a whole. 
In addition, it is important to note that Claim 1 includes limitations that provide a technological solution to a technical problem. For example, the various simulated cut-out windows and the different versions of the Arabic letters displayed make it so the user can consider the many different aspects of translating Latin-derived letters into Arabic letters. 
In light of the above, Applicant submits that Claim 1 comprises patentable subject matter for at least the reasons set forth above. As Claim 17 comprises similar limitations, Applicant submits that this claim comprises patentable subject matter for at least the same reasons. As Claims 2-12, 16, and 18-22 depend on Claim 1, these claims also comprise patentable subject matter for at least this reason.

	However, the Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, the use of a mobile device does not negate the findings presented under section §101. It is worth to note that a mobile device (e.g. a laptop) is a conventional computing device that is serving to perform conventional computer functions (e.g. storing data into a memory; receiving input from a user; processing the received input using an algorithm; generating audio and/or visual outputs, etc.). In the instant case, the claimed mobile device is utilized to facilitate the claimed abstract idea, such as translating a Latin letter in to one or more versions of Arabic letters, etc. (see above the abstract idea identified under Step 2A). Accordingly, such practice of utilizing a conventional computing device as a tool to facilitate an abstract idea  does not amount to “significantly more” than an abstract idea. This is because the above computing device, or the additional elements in combination with the claim as a whole, do not impose meaningful limits on practicing the abstract idea. 
It is also worth to note that “certain methods of organizing human activity” encompasses an interaction between a person and a computer, see the MPEP (e.g. MPEP 2106.04(a)(2)(II)). Thus, the above group is not necessarily required to have a plurality of participants. Of course, the current claims also overlaps “mental processes” since translating a first character (e.g. a Latin letter) in to one or more second characters (e.g. one or more versions of Arabic letters) can indeed be performed, for example, using a pen and paper.
  Thus, at least for the reasons pointed out above, Applicant’s arguments in this regard are not persuasive. 
	Secondly, while highlighting some of the limitations recited in claim 1, Applicant asserts that “it is very important to evaluate the claim as a whole”. However, as evident from the analysis presented in the office-action, the claim is considered as a whole. Although part of the analysis (the analysis under prong-one of Step 2A) is intended to identify the abstract idea recited in the claim, this does not necessarily imply that the 
prong-two of Step 2A) already considers the claim as a whole. Particularly, the claimed additional elements are considered in combination with the abstract idea in order to determine whether the additional elements impose meaningful limits on practicing the abstract idea. Of course, Step 2B also considers the claim as a whole in order to determine whether it amounts to “significantly more” than an abstract idea. This is determined by evaluating whether the claim amounts to an “inventive concept”.
Thus, as evident from the observations above, the analysis already considers the claim as a whole. 
Applicant also asserts that “Claim 1 includes limitations that provide a technological solution to a technical problem. For example, the various simulated cut-out windows and the different versions of the Arabic letters displayed make it so the user can consider the many different aspects of translating Latin-derived letters into Arabic letters”
However, displaying a user interface that resembles a circular wheel does not indicate a technological improvement. The interface may involve one or more sections (e.g. cut-out windows) that display one or more letters. However, such implementation is still directed to the conventional computer technology since the claimed user interface is still utilized to perform conventional functions; such as displaying textual/graphical information, and/or displaying one or more virtual icons/buttons to receive inputs, etc. Moreover, the information being presented to the user is nonfunctional descriptive matter; and therefore, it is not considered to be a technological improvement regardless of whether the information is beneficial to the user. For instance, based on the information displayed to the user, the user  may consider (or recognize) the many 

The observations above demonstrate that Applicant’s arguments are not persuasive.
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea.   

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715